Order denying defendants’ motion to vacate judgment and service of summonses upon which it is based reversed on the law and the facts, without costs, and the matter remitted to Special Term in order that a hearing may be had by the justice there presiding, or by an official referee to whom the matter may be referred, to determine the question of fact as to whether these defendants were served with process on October 20, 1931. The usual practice of determining a disputed question of fact with reference to service of process should have been followed herein; that practice requires a hearing of the witnesses and the affording of an opportunity to cross-examine them. Appeal from order denying motion for reargument dismissed. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.